UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:October 17,2011 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 1-9482 64-0740905 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) One Fashion Way Baldwyn, Mississippi (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October17, 2011, Hancock Fabrics, Inc. (the “Company”) announced that Steven R. Morgan, the Company’s current Interim President and Chief Executive Officer and a member of the Company’s Board of Directors (the “Board”), has been appointed as President and Chief Executive Officer of the Company, effective October17, 2011. Mr. Morgan will continue to serve as a member of the Company’s Board following his appointment as President and Chief Executive Officer. Mr. Morgan, age 60, has served as the Company’s Interim President and Chief Executive Officer since January 2011. He has been a director of the Company since June 2010, currently serves on the Compensation Committee of the Board and on its Nominating and Corporate Governance Committee and served as chair of the Company’s Audit Committee from June 2010 to January 2011.Mr. Morgan has over thirty years of retail experience.Mr. Morgan was President of GameStop Corporation from 2005 to 2008 and held the position of President of North American Operations at Electronic Boutiques, as well as President of EB Games – Canada, and held various senior executive roles with May Department
